      Case 2:20-cv-05034-RBS Document 1 Filed 10/12/20 Page 1 of 55




                  IN THE UNITED STATES DISTRICT COURT
               FOR THE EASTERN DISTRICT OF PENNSYLVANIA


RICHARD J. SILVERBERG                  :
            -and-                      :
ELS REALCO LLC                         :
                                       :
                 Plaintiffs            :     CIVIL ACTION
                                       :
          v.                           :
                                       :
CITY OF PHILADELPHIA                   :     NO.
           -and-                       :
WILLIAM PENN FOUNDATION                :
           -and-                       :
JANET HAAS, M.D.                       :
           -and-                       :
JAMES KENNEY                           :
           -and-                       :
TUMAR ALEXANDAR                        :
           -and-                       :
FRANK BRESLIN                          :
           -and-                       :
MARCEL S. PRATT, ESQUIRE               :
           -and-                       :
DIANA P. CORTES, ESQUIRE               :
           -and-                       :
MARISSA O’CONNELL, ESQUIRE             :
           -and-                       :
BRIAN R. CULLIN, ESQUIRE               :
           -and-                       :
KELLY DIFFILY, ESQUIRE                 :
           -and-                       :
JOHN DOE NOS. 1-15                     :
                                       :
                 Defendants            :
            Case 2:20-cv-05034-RBS Document 1 Filed 10/12/20 Page 2 of 55




                                          CIVIL ACTION


                                      Preliminary Statement


                               “I never said most of the things I said.”

                                                                 Yogi Berra

                                             PARTIES

       1.       Plaintiff, Richard J. Silverberg, is an individual with a principal address in

Philadelphia, Pennsylvania.

       2.       Plaintiff, ELS Realco LLC (hereinafter “ELS”), is a Delaware limited liability

company with a principal address in Dover, DE.

       3.       Defendant, City of Philadelphia (hereinafter “City”), is a municipal corporation

with a principal place of business in Philadelphia, Pennsylvania.

       4.       Defendant, William Penn Foundation (hereinafter “William Penn” or the

“Foundation”), is a private nonprofit charitable organization with a principal place of business in

Philadelphia, Pennsylvania.

       5.       Defendant, Janet Haas, M.D, is an individual with a principal address in

Philadelphia, Pennsylvania.

       6.       Defendant, James Kenney, is an individual with a principal address in

Philadelphia, Pennsylvania.

       7.       Defendant, Tumar Alexander, is an individual with a principal address in

Philadelphia, Pennsylvania.


                                                  2
             Case 2:20-cv-05034-RBS Document 1 Filed 10/12/20 Page 3 of 55




        8.       Defendant, Frank Breslin, is an individual with a principal address in

Philadelphia, Pennsylvania.

        9.       Defendant, Marcel S. Pratt, Esquire, is an individual with a principal address in

Philadelphia, Pennsylvania.

        10.      Defendant, Diana P. Cortes, Esquire, is an individual with a principal address in

Philadelphia, Pennsylvania.

        11.      Defendant, Marissa O’Connell, Esquire, is an individual with a principal address

in Philadelphia, Pennsylvania.

        12.      Defendant, Brian R. Cullin, Esquire, is an individual with a principal address in

Philadelphia, Pennsylvania.

        13.      Defendant, Kelly Diffily, Esquire, is an individual with a principal address in

Philadelphia, Pennsylvania.1

        14.      Defendants, John Doe Nos. 1-10, are officers, directors, executives, managers,

administrators, attorneys, and other agents, officials, representatives, and employees of the City

of Philadelphia and the William Penn Foundation.

        15.      At all times relevant and material hereto, unless otherwise stated, plaintiff

Silverberg was a licensed attorney, the former sole principal at Richard J. Silverberg &

Associates, P.C., a law firm, and a member of ELS.




1
 For purposes of the instant Complaint, unless otherwise stated, refence to the “City Defendants” is to Defendants
City, Kenney, Alexander, Breslin, Pratt, Cortes, O’Connell, Cullin, and Diffily.

                                                         3
         Case 2:20-cv-05034-RBS Document 1 Filed 10/12/20 Page 4 of 55




       16.      At all times relevant and material hereto, plaintiff ELS was a Delaware multi-

member limited liability company.

       17.      At all times relevant and material hereto, defendant City was the relevant

municipal authority empowered to impose and collect certain business and individual taxes.

       18.      At all times relevant and material hereto, defendant William Penn was a private

nonprofit foundation.

       19.      At all times relevant and material hereto, defendant Haas was Board Chair of

William Penn.

       20.      At all times relevant and material hereto, defendant Kenney was Mayor of the

City of Philadelphia and the City’s highest-ranking policymaking official.

       21.      At all times relevant and material hereto, unless otherwise stated, defendant

Alexander was Managing Director of the City of Philadelphia and had management and/or

supervisory responsibility for the City’s operating departments, including the Law Department.

       22.      At all times relevant and material hereto, defendant Breslin was Revenue

Commissioner - Chief Collections Officer for the City of Philadelphia and the highest-ranking

policymaking official in the City’s Department of Revenue.

       23.      At all times relevant and material hereto, defendant Pratt was City Solicitor for

the City of Philadelphia and the City’s highest-ranking policymaking official in the City’s Law

Department, and had ultimate supervisory authority for all City of Philadelphia legal matters.




                                                  4
          Case 2:20-cv-05034-RBS Document 1 Filed 10/12/20 Page 5 of 55




       24.     At all times relevant and material hereto, defendant Cortes was Chair, Litigation

Group, for the City’s Law Department and had oversight and supervisory responsibility in

connection with the underlying state court matters.

       25.     At all times relevant and material hereto, defendant O’Connell was Divisional

Deputy City Solicitor, Tax and Revenue Unit, for the City’s Law Department and had oversight

and supervisory responsibility in connection with the underlying state court matters.

       26.     At all times relevant and material hereto, defendant Cullin was a Deputy City

Solicitor, Tax and Revenue Unit, for the City’s Law Department and had direct responsibility in

connection with the underlying state court matters.

       27.     At all times relevant and material hereto, defendant Diffily was a Senior Attorney,

Appeals Unit, for the City’s Law Department and had direct responsibility in connection with the

underlying state court matters.

       28.     At all times relevant and material hereto, the individual defendants acted within

the course and scope of their employment and in furtherance of their respective employers’

business and interests. Alternatively, the individual defendants acted solely in their individual

capacities. To the extent that an agency relationship existed or may have existed between any of

the entities or persons identified herein, or it is determined that an agency relationship existed,

the entities/persons acted outside the scope of and/or exceeded said agency.




                                                  5
         Case 2:20-cv-05034-RBS Document 1 Filed 10/12/20 Page 6 of 55




                                JURISDICTION AND VENUE

       29.     This Court has jurisdiction pursuant to 28 U.S.C. § 1331 in that plaintiffs have

brought the instant civil action pursuant to, inter alia, the Racketeer Influenced and Corrupt

Organizations Act, 18 U.S.C. § 1961 et seq. and 42 U.S.C. § 1983. This Court exercises

supplemental jurisdiction over plaintiffs’ state law claims pursuant to 28 U.S.C. § 1367.

       30.     Venue properly lies in the United States District Court for the Eastern District of

Pennsylvania since the alleged violations of plaintiffs’ federal and state law rights occurred

within the geographical boundaries of the Eastern District of Pennsylvania.




                                  FACTUAL ALLEGATIONS

       31.     On or about March 11, 2008, the City filed a Complaint against plaintiff

Silverberg’s former law firm and plaintiff Silverberg individually alleging that, for certain

discrete periods between 1992-2004, business privilege and wage taxes were due and owing.

       32.     On or about June 3, 2008, plaintiff Silverberg’s former law firm and plaintiff

Silverberg having not contested the claims, a default judgment was entered against them.

       33.     On or about September 25, 2008, a Praecipe for Writ of Attachment against

Commerce Bank and Wachovia Bank, the former law firm’s banks, was filed and service was

promptly effectuated by the Sheriff.

       34.     On or about October 20, 2008, Interrogatories in Attachment to Garnishee TD

Bank NA, the successor to Commerce Bank, were filed.




                                                 6
             Case 2:20-cv-05034-RBS Document 1 Filed 10/12/20 Page 7 of 55




           35.     On or about October 22 and November 8, 2008, the City discontinued/dissolved

the Writs of Attachment against Commerce and Wachovia Banks respectively, and abandoned

the claims and June 2008 judgment.

           36.     From on or about November 8, 2008 to on or about June 15, 2017, or nearly nine

years, the City took no further action to execute upon or enforce the June 2008 judgment, or

otherwise to collect the funds that were the subject of its March 2008 Complaint.2




The Beverage Tax

           37.     In or around February 2016, newly-elected Mayor James Kenney proposed a 3-

cent-per-ounce tax on sweetened beverages (the “soda tax” or “Beverage Tax”).

           38.     The soda tax was a “signature” initiative of the Kenney Administration that was

projected to raise approximately $400 million over five (5) years for purposes funding universal

pre-K, community schools, jobs, recreational infrastructure, and development projects.

           39.     From the outset, the proposed tax was both praised and subject to withering

criticism, as well as legal challenges.

           40.     The beverage industry was a major critic of the proposed tax, which included

Harold Honickman, a Philadelphia-based businessman and philanthropist and one of the largest

independent soft drink bottlers in the United States.

           41.     Honickman stated, “It’s a tax against the poor. It’s a regressive tax. The only

people you’re hurting on this tax are the poor people of Philadelphia, the people who make a


2
    In June 2013 and May 2018, the City filed a pro forma Suggestion of Non-Payment.

                                                         7
          Case 2:20-cv-05034-RBS Document 1 Filed 10/12/20 Page 8 of 55




living off running a little bodega.” Honickman also contended the tax would be detrimental to

the beverage industry.

        42.     In or around April 2016, David L. Cohen, former Executive Vice President of

Comcast Corporation and former Chief of Staff to former Mayor Ed Rendell, stated “There has

to be a better way for us to try and figure out how to raise revenue for critically important

initiatives” than to put Harold Honickman “in the crosshairs.”

        43.     In or around April/May 2016, the proposed soda tax gained national attention and

was a topic of discussion during 2016 Presidential campaign with Bernie Sanders characterizing

it as “regressive” and Hillary Clinton supporting it.

        44.     On or about June 16, 2016, following negotiations between the Mayor and City

Council, a compromise was reached whereby City Council approved a reduced 1.5 cents-per-

ounce tax on soda and other sweetened beverages.

        45.     According to published reports, the 13-4 vote ended “months of speculation and

at-times bitter negotiations” concerning passage of the measure, but also “ensured that the

national spotlight [would] stay turned on Philadelphia for months, if not years.”

        46.     Following the vote, Mayor Kenney, who counted the soda tax as the first major

political victory of his term, called it a start to “changing the narrative of poverty in our city.”

        47.     According to The Philadelphia Inquirer, Kenney’s success in obtaining the votes

for the soda tax was based upon his approach:

                He tied the tax not to the health benefits it would reap by reducing
                Philadelphians’ sugar intake, but to the programs it would pay for -
                expansion of prekindergarten, creation of community schools, and



                                                   8
            Case 2:20-cv-05034-RBS Document 1 Filed 10/12/20 Page 9 of 55




                improvements to parks, recreation centers, and libraries.

       48.      At the time of the June 2016 vote, the tax was projected to raise $91 million

annually.

       49.      In or around October 2016, the City announced pre-K providers and opened

enrollment for seats funded by the Beverage Tax.

       50.      On or about December 19, 2016, the Philadelphia Court of Common Pleas

dismissed a lawsuit challenging the Beverage Tax, which cleared the way for implementation.

Following the decision, former Governor Ed Rendell stated, “No one will go down in the city’s

history as doing more for education than Mayor Kenney.”

       51.      In or around January 2017, the Beverage Tax took effect.




Rebuild - Part 1

       52.      In or around March 2016, shortly after announcing the Beverage Tax, Mayor

Kenney announced his intention to create a new initiative known as “Rebuild” to restore and

upgrade the City’s civic infrastructure - its parks, playgrounds, recreation centers, and libraries.

       53.      Rebuild is a $500 million public/private sector initiative which has been described

as a “pillar of [Mayor] Kenney’s anti-poverty agenda” as well as a path to finally diversifying the

City’s building trades.

       54.      According to the Fairmount Park Conservancy, the initiative represented “an

unprecedented opportunity to expand access to high-quality public spaces and civic assets to all



                                                  9
           Case 2:20-cv-05034-RBS Document 1 Filed 10/12/20 Page 10 of 55




neighborhoods of the city and to spark a new era of resident engagement, public involvement,

and community building.”

          55.   City Council President Darrell L. Clarke stated, “This will be a wonderful

program. … We’re looking forward - I know I am - to the first groundbreaking as soon as

possible.”

          56.   For its part, the City intended to fund Rebuild with proceeds from the Beverage

Tax, the issuance of three (3) $100 million bonds, and contributions from the private sector.

          57.   Therefore, the Kenney Administration’s two signature initiatives - the Beverage

Tax and Rebuild - were both interconnected and interdependent. Rebuild could not proceed

and/or succeed as envisioned unless the Beverage Tax was also implemented and/or generated

the revenue necessary to support Rebuild’s ambitious initiatives.




William Penn Foundation

          58.   According to its website, “The William Penn Foundation, founded in 1945 by

Otto and Phoebe Haas, is dedicated to improving the quality of life in the Greater Philadelphia

region:

                Our mission is to help improve education for low-income children,
                ensure a sustainable environment, foster creative communities that
                enhance civic life and advance philanthropy in the Greater
                Philadelphia region.




                                                10
         Case 2:20-cv-05034-RBS Document 1 Filed 10/12/20 Page 11 of 55




        59.      Since inception, the Foundation has made approximately 10,000 grants totaling

more than $1.6 billion. As of December 2017, the Foundation’s assets totaled approximately

$2.5 billion.3

        60.      On or about November 21, 2016, William Penn announced its intention to commit

up to $100 million to Rebuild, “Mayor Kenney’s bold plan to transform city parks, libraries,

recreation centers and playgrounds to enhance community life in neighborhoods across

Philadelphia[.]”

        61.      According to its announcement, “The Foundation’s grant mark[ed] the initiative’s

largest private investment to date and the largest single grant in Foundation history.”

        62.      Janet Haas, Chair of the Foundation’s Board of Directors stated, “Today’s

announcement underscores the William Penn Foundation’s focus on generating new approaches

for investing in under-resourced communities, for bringing communities together through the

creative use of public space, and in providing opportunities for all of Philadelphia’s citizens.”

        63.      According to Haas, Rebuild had the potential to serve as a national model for

community reinvestment through the development and use of a data-driven investment strategy,

intended to direct resources to where they would have the greatest impact.

        64.      William Penn’s commitment was structured as a “challenge” to assist the Kenney

Administration in raising the full $500 million for Rebuild: a) in July 2016, the Foundation

approved an initial grant of $4.8 million to provide resources for start-up costs and initial

implementation of the initiative; b) upon passage of a proposed $300 million city bond issue to


3
 William Penn Foundation is the philanthropic arm of The Haas Family. Otto Haas was the co-founder of the
Philadelphia-based specialty chemical company Rohm and Haas Company (R&H). On July 10, 2008, nearly 100
years after it was founded, R&H announced that it was being acquired by the Dow Chemical Company.

                                                    11
         Case 2:20-cv-05034-RBS Document 1 Filed 10/12/20 Page 12 of 55




fund Rebuild, the Foundation would make an additional $75 million available; and c) the

remaining $20.2 million would be structured as a 1:2 match designed to generate additional

contributions from state, federal, and other philanthropic and private sources.

       65.     Mayor Kenney responded, “I am extremely grateful to the Foundation not only

for this overwhelming vote of confidence in Rebuild, but also for all the insights and support

they supplied along the way to get us here. This program would not be what it is without their

expertise.”

       66.     The relationship with William Penn and the Haas Family was of paramount

importance to the Kenney Administration. In particular, while the Foundation had made (and

continues to make) significant contributions to the City, as a public/private sector initiative

Rebuild was especially dependent upon the funds being raised by William Penn - the $100

million commitment to Rebuild was larger than all previous grants by the Foundation to the City

combined.




The Beverage Tax Fails to Meet Projected Targets - Part 1

       67.     In or around June 2017, the City announced the initial results of the Beverage

Tax.

       68.     Although the Beverage Tax was expected to generate $7.7 million per month,

City officials revealed it would generate significantly less revenue in fiscal year 2017 than

originally anticipated.




                                                 12
         Case 2:20-cv-05034-RBS Document 1 Filed 10/12/20 Page 13 of 55




       69.     This placed tremendous pressure on the Kenney Administration which already

had initiated programs based upon anticipated Beverage Tax revenues, including pre-K seats,

and which led the Administration to look for alternative sources of funding for Rebuild to

account for the Beverage Tax shortfall.




The City’s Renewed Enforcement Effort - Part 1

       70.     On or about June 15, 2017, Christopher W. Dean, Esquire, of the law firm

Linebarger Goggan Blair & Sampson, LLP, outside counsel for the City, sent a letter via regular

mail to plaintiff Silverberg advising that his law firm had been retained by the City to collect the

June 3, 2008 judgment and demanded immediate payment, including accrued interest and

penalties (“I&P”). Otherwise, according to the letter, a recommendation would be made to the

City to direct the Sheriff to “levy or seize as much of your property [sic] to satisfy this

obligation.”

       71.     From on or about June 15, 2017 to on or about September 29, 2017, numerous

email exchanges occurred between attorney Dean and plaintiff Silverberg, secondary and related

to Dean’s initial letter to plaintiff, in which Dean demanded and/or sought to recover/collect the

June 2008 judgment and to obtain documents and other information related thereto.

       72.     The June 15, 2017 letter to plaintiff Silverberg was a shocking development since

the City had abandoned the June 2008 judgment, and in fact, had taken no action to collect or

enforce the judgment in the ensuing nine (9) years.

       73.     While attorney Dean claimed the City was merely seeking to enforce its rights

with respect to the June 2008 judgment, and unbeknownst to plaintiff, this was false and a

                                                  13
            Case 2:20-cv-05034-RBS Document 1 Filed 10/12/20 Page 14 of 55




pretext for the true reason the City was contacting plaintiff and other similarly-situated taxpayers

whose claims had been effectively abandoned and closed by the City. Rather, the true reason

was the Beverage Tax had generated less revenue than anticipated and/or insufficient revenue to

support the programs/initiatives it funded, including Rebuild, and the City needed alternative

sources of funding to account for the shortfall.

           74.   Of paramount importance to the City was that any funding shortfall not imperil

the City’s ability to obtain the three (3) $100 million bonds, a favorable rate/rating in connection

with the bonds, the City’s ability to manage the debt service on the bonds, the City’s ability to

obtain the matching private sector funding associated with Rebuild, and/or any related matters

that could imperil Rebuild and the City’s initiatives/programs more generally. Consistent with

these concerns was Mayor Kenney’s overarching concern for his “signature” initiatives (the

Beverage Tax and Rebuild), keeping his promises to his constituents, and his relationships with

public/private sector partners, including William Penn.

           75.   William Penn had an equally important concern. To the extent that Rebuild was

at risk - either due to a lack of funding from the Beverage Tax, the conduct of the Kenney

Administration, or for any other reason - the largest commitment in Foundation history also was

at risk.

           76.   William Penn’s risks were especially high. The Foundation had made its largest

ever commitment to Rebuild, which by its very nature was an expression of confidence in Mayor

Kenney and the City’s administration of the program. It would have represented a significant

lack of due diligence and error in judgment on the part of William Penn if Rebuild failed because

the City had not met its own funding commitments for the program.



                                                   14
          Case 2:20-cv-05034-RBS Document 1 Filed 10/12/20 Page 15 of 55




        77.      Therefore, despite nine (9) years of near-total inactivity, the City undertook an

aggressive approach to recover the previously-abandoned June 2008 judgment at precisely the

same time as the shortfall on Beverage Tax revenues was first reported.

        78.      On or about July 16, 2017, plaintiff Silverberg filed a Motion for Judgment of

Non Pros, or in the Alternative, to Enjoin Enforcement of the Judgment, in the Court of Common

Pleas of Philadelphia County arguing the nine-year period of inactivity from 2008-2017

demonstrated a lack of due diligence on the part of the City in failing to proceed with reasonable

promptitude.

        79.      On or about August 23, 2017, the Court of Common Pleas issued an Order

denying the motions.

        80.       On or about October 24, 2017, in a related Opinion, the Court of Common Pleas

determined the City’s enforcement action was timely pursuant to the relevant limitations period.4

        81.      On or about April 4, 2019, the Commonwealth Court adopted the trial court

decision and affirmed.5

        82.      Attorney Dean filed a Withdrawal of Appearance in or around May 2018.

        83.      During attorney Dean’s active participation, the City treated the June 2008

judgment as a collection matter only, and took no actions against any of plaintiff Silverberg’s

accounts.




4
  See City of Philadelphia v. Richard J. Silverberg & Associates, et al., Philadelphia Court of Common Pleas, 2906
EDA 2017 (October 24, 2017).
5
  See City of Philadelphia v. Richard J. Silverberg & Associates, et al., Commonwealth Court of Pennsylvania, No.
1783 CD 2017 (April 4, 2019).

                                                        15
         Case 2:20-cv-05034-RBS Document 1 Filed 10/12/20 Page 16 of 55




The Beverage Tax Fails to Meet Projected Targets - Part 2

       84.     In or around March 2018, the Kenney Administration lowered its revenue

projections for the Beverage Tax and adjusted the size of the programs it funds. The City now

projected revenues of approximately $78.8 million for the current fiscal year, or about $13

million (or 15%) less than the City had anticipated.

       85.     As a result, instead of expanding the free pre-K program to serve 6,500 children

by fiscal year 2023 the City adjusted its estimate to a maximum of 5,500 seats, projected

community schools were cut from 25 to 20, and overall spending for Rebuild also was reduced.

       86.     Anthony Campisi, a spokesman for the Ax the Beverage Tax campaign, stated

“The fact that the mayor overestimated revenue projections is going to have real impacts on

Philadelphia families who have been promised an increase in pre-K seats and now some of those

seats aren’t going to materialize.”




Rebuild - Part 2

       87.     By May 2018, Rebuild still had not received funding or launched because the

Beverage Tax was still being challenged in court.

       88.     Despite the uncertainty of the Beverage Tax’s fate, the Kenney Administration

stated that Rebuild “need[ed] to start now.” According to Mayor Kenney:

               Philadelphians have been waiting for almost two years for Rebuild.
               During that time, my administration has worked with City Council
               and the building trades to develop a robust approach to diversity
               and inclusion with Rebuild, including two unprecedented
               commitments from the building trades to boost diversity within
               their ranks. Now that we have those commitments in place, it’s

                                                16
         Case 2:20-cv-05034-RBS Document 1 Filed 10/12/20 Page 17 of 55




               time to start investing the money that’s been sitting unspent while
               parks, recreation centers, and libraries are on the brink of closure.

       89.     For Mayor Kenney and the Kenney Administration, the Beverage Tax and

Rebuild remained their highest political priorities.




The City’s Renewed Enforcement Effort - Part 2

       90.     On or about April 9, 2019, plaintiff Silverberg sent an email to Jane Istvan, Chief

Deputy City Solicitor, Appeals Unit, which stated in part:

               There is a separate, troubling issue that has been underlying this
               process from the beginning and which was touched upon in the
               submissions - the City’s use of interest and penalties as a revenue-
               generating device. While the purpose of I&P is to punish and deter
               (and make whole), the City is improperly utilizing I&P as a
               revenue-generating device. In other words, by sitting on
               judgments for a period of years and then selectively enforcing
               them, the City is improperly utilizing the judgments (and the
               associated I&P) as the equivalent of a bond or other investment.
               So, rather than pursue judgments in a timely fashion, the City is
               intentionally allowing them to grow huge I&P components before
               seeking to recover on them. There simply is no other reasonable
               explanation for allowing a judgment to sit for more than 10 years,
               or for an $80G judgment to become a $300G judgment before the
               City pursues it. That is not merely punishing taxpayers; it is using
               and manipulating them for the City’s own pecuniary purposes.
               That is bad faith.


       91.     On or about April 9, 2019, defendant Diffily responded to plaintiff’s email to

attorney Istvan, stating:

               The [Commonwealth Court] opinion supports the City’s view that
               it not only can, but should, pursue collection of tax delinquencies,
               particularly where such monies finance important public initiatives



                                                 17
          Case 2:20-cv-05034-RBS Document 1 Filed 10/12/20 Page 18 of 55




                 that benefit Philadelphia’s citizens.6

        92.      In fact, the specific purpose of the City’s renewed collection effort was to account

for the revenue shortfall from the Beverage Tax, which was intended to fund City initiatives

including Rebuild, to protect the associated bond funding for Rebuild, to protect the associated

public-private sector funding for Rebuild including the $100 million commitment from William

Penn, and to protect the City/Administration’s relationship with William Penn and the Haas

Family more generally, which are significant supporters and/or contributors to the City/City

Administration, and/or the programs/initiatives they sponsor and support.

        93.      On or about April 10, 2019, attorney Diffily sent an email to plaintiff advising

that Drew Salaman, Esquire of the law firm Salman/Henry was “taking the lead on collecting on

the judgment.”

        94.      On April 17, 2019, attorney Salaman sent plaintiff a series of emails detailing the

City’s claims and position and stating that although total principal wage tax liability was

$41,009.17, the City was presently seeking/demanding a total of $276,400.93, inclusive of fines,

interest and penalties. Attorney Salaman further stated to “kindly add 6% simple annual

interest” from the date of entry of the June 2008 judgment through to the present.7

        95.      On or about April 23, 2019, plaintiff sent an email to attorneys Salaman and

Diffily and attached a draft of the original RICO Complaint, stating “Attached please find a draft

of a Civil Action, which seeks both legal and injunctive relief in connection with the City’s tax




6
  The Commonwealth Court adopted the trial court’s decision and treatment of the issues, which focused on the
limitations period, and did not address the City’s “view.”
7
  The 6% post-judgment interest rate charged by the City is approximately double both the prime rate and the
average rate of return on municipal/corporate bonds for the past ten (10) years.

                                                       18
             Case 2:20-cv-05034-RBS Document 1 Filed 10/12/20 Page 19 of 55




and collection policy and practices. I expect the final version to be ready for filing either

Thursday or Friday.”8

           96.      On or about April 29, 2019, plaintiff received an email and attached letter from

Diana P. Cortes, Chair, Litigation Group, Law Department, City of Philadelphia, stating:

                    I am in receipt of your email of April 23, 2019 directed to Kelly
                    Diffily of the Law Department and Drew Salaman, counsel for the
                    City, enclosing a draft Civil Action which you have threatened to
                    file later this week against the City and various City officials and
                    others. … [P]lease be advised that we regard your draft filing as
                    baseless, frivolous, and unreasonable. Should you continue with
                    your plan to file such an action, the City will vigorously contest it
                    and seek sanctions from the federal court.

           97.      The City did not genuinely believe the draft Complaint was “baseless, frivolous,

and unreasonable.” Rather, the true purpose or intent of defendant Cortes’ letter was to, inter

alia: a) threaten, harass, intimidate and retaliate against plaintiff for the exercise of a federal

right; b) dissuade plaintiff from taking any action which could or would implicate the City’s

taxing authority, policies and/or practices, and potentially jeopardize the Beverage Tax which

already was subject to legal challenges and which the City viewed as vulnerable; c) dissuade

plaintiff from taking any action which could or would implicate the City’s programs and

initiatives, including the funding for them; d) create a defense concerning the possible non-

disclosure of plaintiff’s allegations and claims against the City to stakeholders (including, inter

alia, banks/bondholders since there is no disclosure requirement concerning truly frivolous

claims; and e) protect Mayor Kenney and the Kenney Administration generally, including their

political and/or personal agendas.




8
    On or about April 24, 2019, the following day, attorney Salaman withdrew his appearance from the state case.

                                                          19
         Case 2:20-cv-05034-RBS Document 1 Filed 10/12/20 Page 20 of 55




       98.     To knowingly characterize a legitimate claim(s) as frivolous for the specific

purpose of improperly avoiding disclosure and other obligations runs afoul of a lawyer’s legal

and ethical obligations, and is itself a violation of the relevant standards.




A Second Improper Utilization of Tax Collection/Enforcement Authority Emerges

       99.     From on or about May 10, 2019-present, Brian R. Cullin, Deputy City Solicitor,

engaged in a series of escalating enforcement actions including, inter alia: a) serving written

discovery; b) filing motions; c) making a series of escalating settlement demands, including

demands that represented an approximately fourteen-fold increase from the amount that had been

discussed between attorney Dean and plaintiff Silverberg in June-September 2017, and which

included more than $170,000 in interest and penalties; d) contacting third parties concerning

plaintiff Silverberg; and e) issuing notices and subpoenas for depositions and documents. All

filings/communications by defendant Cullin were either electronic, by U.S. mail, email, or

otherwise were via the mails and wires.

       100.    On or about June 14, 2019, defendant Cullin sent plaintiff Silverberg an e-mail in

which he increased the City’s demand from $175,000 to $185,000, thereby increasing the I&P

component of the demand to nearly $100,000. Defendant Cullin stated:

               Please consider the City’s updated offer to resolve the tax
               judgment against you:
               Lump sum payment of $185,000.00 to be made on or before
               August 1, 2019. This offer is on the table until 6/21/19 at 4 PM
               EST. After this time, the offer is withdrawn.
               City’s offers will continue to escalate if you continue to ignore and
               refuse City’s very reasonable efforts to resolve. City will also push
               forward in seeking out information relevant to your assets from

                                                  20
         Case 2:20-cv-05034-RBS Document 1 Filed 10/12/20 Page 21 of 55




                your close associates. To be clear, the City is in this for the long
                haul, and we will investigate and exhaust any and all paths to
                executing against your assets.
                Look forward to hearing from you by 6/21/19 by 4 PM.

        101.    The purpose and intent of each of defendant Cullin’s actions was not the

legitimate collection/enforcement of the June 2008 judgment, resolution of a tax claim/case the

City previously had abandoned, or otherwise to recover funds the City claimed were due and

owing - any claim by defendant Cullin or the City to that effect is false and a pretext. Rather,

defendant Cullin’s various actions were a direct response to the April 23, 2019 e-mail to

attorneys Salaman and Diffily enclosing a draft of the original RICO Complaint (No. 19-2691)

and were carried out for the same reasons, or consistent with the reasons, defendant Cortes sent

the letter of April 29, 2019 to plaintiff Silverberg.

        102.    Thus, while the intent of the original referral to defendant Dean was to attempt to

collect on the abandoned tax claims for purposes of making up for the shortfall on the Beverage

Tax, a second use or purpose for the June 2008 judgment emerged following plaintiff

Silverberg’s notice to the City of plaintiff’s intent to pursue the federal action, one far more

insidious and malicious: as a device to harass, threaten, intimidate, and retaliate against plaintiff

Silverberg for the exercise of his federal rights, and to protect the Kenney Administration’s

“signature” initiatives.




The City’s Renewed Enforcement Effort - Part 3

        103.    On or about June 20, 2019, plaintiff Silverberg filed a Civil Action.




                                                  21
            Case 2:20-cv-05034-RBS Document 1 Filed 10/12/20 Page 22 of 55




           104.    On or about August 13, 2019, plaintiff Silverberg filed a Motion for Preliminary

Injunction to enjoin certain actions in by the City in connection with the state tax case.

           105.     On or about August 13, 2019, plaintiff served the original RICO defendants with

both the Complaint and Motion.9

           106.    On or about August 15, 2019, only two (2) days after service of the original RICO

Complaint and Motion and unbeknownst to plaintiff Silverberg, the City filed seven (7) Writs of

Attachment concerning seven (7) banks in connection with the state tax case.

           107.    Although plaintiff Silverberg is of record in the state case, he did not receive

service of the Writs nor was there an electronic notification from the state court. Plaintiff

Silverberg only learned of the Writs based on an independent, unrelated inspection of the docket

the following day.

           108.    On or about August 29, 2019, defendant Cullin on behalf of the City levied funds

from plaintiff Silverberg’s bank and froze the account. Plaintiff Silverberg received no prior

notice, and therefore, no opportunity to defend prior to the funds being transacted and action

being taken on the account.

           109.    The City filed the Writs and levied plaintiff Silverberg’s account not as part of a

legitimate exercise of its authority to assess and collect taxes pursuant to the Philadelphia Code

and/or proper enforcement of the June 2008 judgment, but rather as a direct response to the filing

and service of the federal Complaint and Motion for Preliminary Injunction. In particular,

defendant Cullin’s various actions were a direct response to August 13, 2019 service of the

federal Complaint and Motion for Preliminary Injunction and were carried out for the same


9
    All defendants were served except defendant Dean.

                                                        22
             Case 2:20-cv-05034-RBS Document 1 Filed 10/12/20 Page 23 of 55




reasons, or consistent with the reasons, defendant Cortes sent the letter of April 29, 2019 to

plaintiff.

           110.    As of August 15, 2019, the City had not filed Writs, or taken any enforcement

action of any kind, since the September/October 2008.10

           111.    The City has filed Writs of Attachment and sought to levy and/or levied plaintiff’s

accounts on two occasions in more than eleven (11) years: a) in September/October 2008,

shortly after the June 2008 judgment; and b) August 15, 2019, two (2) days after service of the

federal Complaint and Motion for Preliminary Injunction to enjoin the City’s unlawful actions.




The Original RICO Case

           112.    On or about June 20, 2019, plaintiff Silverberg filed the original civil

RICO/Section 1983 case.11 In short, the Amended Complaint challenged the City Defendants’

conduct in connection with their improper utilization of the June 2008 judgment, first to prop-up

the underperforming Beverage Tax, and second as a weapon against plaintiff Silverberg for the

exercise of his federal rights and remedies (i.e., the “dual purposes” as described in the Amended

Complaint and various other submissions).

           113.    On or about January 8, 2020, the district court dismissed the Amended Complaint

without prejudice based upon lack of subject matter jurisdiction, but determined the allegations

were sufficient to state a claim for violation of Section 1983, stating “the City Defendants’ tax




10
     In June 2013 and May 2018, the City filed a pro forma Suggestion of Non-Payment.
11
     Plaintiff filed an Amended Complaint on September 3, 2019.

                                                         23
          Case 2:20-cv-05034-RBS Document 1 Filed 10/12/20 Page 24 of 55




collection activities violated Plaintiff’s free speech and due process rights under the First and

Fourteenth Amendments, respectively.”

         114.     On or about February 4, 2020, plaintiff Silverberg filed a Notice of Appeal to the

United States Court of Appeals for the Third Circuit.

         115.     The appeal is pending.




The PUFTA Case - The City

         116.     On October 1, 2019, the City filed a separate lawsuit against plaintiffs alleging

that certain actions in connection with the December 2011 purchase of certain real property

located on Market Street in Philadelphia constituted a fraudulent conveyance within the meaning

of the Pennsylvania Uniform Fraudulent Transfer Act (“PUFTA”), 12 Pa.C.S.A. §§ 5105-5110.12

In short, the City alleged the purchase of the Market Street property was an effort to avoid

payment of the June 2008 judgment in the matter of City of Philadelphia v. Richard J. Silverberg

& Associates, et al., Philadelphia Court of Common Pleas, March Term 2008, No. 1510.

         117.     As relief, the City sought equitable remedies and damages including, but not

limited to, $340,581.35 in damages,13 an injunction against “further disposition” of the Market

Street property, an injunction against the disposition of all real property owned by plaintiff




12
   See City of Philadelphia v. Richard J. Silverberg, et al., Philadelphia Court of Common Pleas, Sept. Term 2019,
No. 3805.
13
   In 2019, outside counsel for the City informed plaintiff Silverberg that while his outstanding principal wage tax
liability in connection with the original tax case was approximately $40,000, the City was seeking more than
$275,000. Of the $340,000 the City claims is due and owing, approximately $260,000 is interest and penalties.

                                                         24
              Case 2:20-cv-05034-RBS Document 1 Filed 10/12/20 Page 25 of 55




Silverberg and plaintiff ELS, and to levy and execute against the Market Street property, where

plaintiff Silverberg currently resides.

            118.     In an apparent effort to “pierce” the company’s liability protections, the City

falsely alleged that ELS is a single-member LLC even though the City did not possess (and never

has possessed) any true information concerning the formation and/or structure of the company.

            119.     Section 5109 of PUFTA, entitled “Extinguishment of cause of action,” provides

in pertinent part:

                     A cause of action with respect to a fraudulent transfer or obligation
                     under this chapter is extinguished unless action is brought:
                     (1) under section 5104(a)(1)(relating to transfers fraudulent as to
                     present and future creditors), within four years after the transfer
                     was made or the obligation was incurred or, if later, within one
                     year after the transfer or obligation was or could reasonably have
                     been discovered by the claimant[.]

12 Pa.C.S.A. § 5109(1)(emphasis supplied).14

            120.     The challenged transaction occurred on December 29, 2011. Therefore, the City

had four years, or until December 29, 2015, to file a claim. Since the Complaint was filed on

October 1, 2019, it is time-barred pursuant to first part of Section 5109.

            121.     The Complaint also contains no facts demonstrating that the challenged

transaction “was or could reasonably have been discovered” by the City within one year of the

date of filing, and therefore is also time-barred pursuant to the second part of Section 5109.

            122.     In fact, the procedural history is revealing of the true reason(s) the City filed the

time-barred claim: a) on or about June 20, 2019, plaintiff Silverberg filed the original RICO


14
     Section 5109 is not a statute of limitation but rather a statute of repose.

                                                               25
         Case 2:20-cv-05034-RBS Document 1 Filed 10/12/20 Page 26 of 55




Complaint against the City/City Officials; b) on or about August 13, 2019, the City/City Officials

were served with the Complaint and a related Motion for Preliminary Injunction; c) on or about

September 3, 2019, the City filed a Motion to Dismiss the original RICO Complaint; d) on or

about September 3, 2019, plaintiff Silverberg filed an Amended Complaint which significantly

re-framed the allegations and claims against the original RICO defendants, and which now

included plaintiffs’ allegations in connection with the improper funding of Rebuild; and e) on

October 1, 2019, nearly nine years after the challenged transaction but only 18 days after service

of the Amended Complaint, the City filed the PUFTA Complaint against plaintiffs.

        123.    Accordingly, the City did not just “happen upon” the challenged transaction.

Rather, after being served with the Amended Complaint in the original RICO case, the City -

intent on retaliation - went searching for a claim and stumbled upon the purchase of the Market

Street property. Then, despite having no probable cause, no knowledge or information of a

fraud/fraudulent intent, or of a legal violation of any kind on the part of plaintiffs, and knowing

the claim was time-barred and therefore that officials were acting in bad faith, proceeded to file a

PUFTA claim anyway. In short, the filing of the PUFTA Complaint was a blunt act of

retaliation and retribution against plaintiffs for plaintiff Silverberg’s resistance to the City’s tax

policies/practices and related lawsuit.

        124.    On January 14, 2020, in its Response to plaintiffs’/state court defendants’ Motion

for Summary Judgment, signed and verified by defendant Cullin, the City stated:

                In September 2019, a close associate of Defendant Silverberg
                voluntarily provided previously unknown information to Plaintiff
                regarding the relationship between and among Defendant
                Silverberg, Defendant LLC, and the Market Street Property. Only
                as a result of this information could Plaintiff have reasonably
                become aware of the scheme by Defendant Silverberg and
                Defendant LLC to privately transfer moneys from Defendant

                                                   26
          Case 2:20-cv-05034-RBS Document 1 Filed 10/12/20 Page 27 of 55




                 Silverberg to Defendant LLC for the purposes of Defendant LLC
                 purchasing and subsequently holding the Market Street Property to
                 avoid execution by Plaintiff against the moneys or the real
                 property.

Memorandum in Support of Response to Motion for Summary Judgment at 3 (emphasis

supplied).

        125.     The above-referenced contentions by defendant Cullin, sworn under oath, are a

complete fabrication.15 In particular, but not by way of limitation: a) no “close associate” of

plaintiff Silverberg voluntarily provided such information to the City in September 2019 or at

any other time; b) there was no “scheme” in connection with the funding of the transaction, and

therefore, the City could not have become “aware” of something that did not occur and/or never

existed; c) the City possessed no true information concerning the funding of the challenged

transaction; d) it is not possible to avoid, or have the intent to avoid, a judgment that has been

abandoned by the judgment holder; and e) the City was not engaged in a legitimate enforcement

action in the first instance, but rather a politically-motivated effort to raise funds for Rebuild as

the result of the revenue shortfall created by the underperforming Beverage Tax.

        126.     The City’s false claim that the City was provided with the information in

September 2019, shortly before the Complaint was filed, was for the specific purpose of

establishing the Complaint was timely pursuant to the second part of Section 5109.

        127.     Accordingly, in an effort to demonstrate the PUFTA claim was meritorious and

timely and to defeat summary judgment, the City fabricated evidence concerning the supposed



15
  The City has never identified this mystery person, never provided an affidavit from him/her, or ever submitted any
evidence to support defendant Cullin’s various contentions. In fact, while the City claimed it was “only as a result
of this information” that the City supposedly became aware of the challenged transaction, this was the only time the
City ever made these specific arguments/claims.

                                                        27
           Case 2:20-cv-05034-RBS Document 1 Filed 10/12/20 Page 28 of 55




discovery of the challenged transaction, submitted a sworn filing to the Court of Common Pleas

advancing the fraud, and asked the Court to rely upon fraud, all for purposes of maintaining its

illegitimate, bad faith, time-barred claim against plaintiffs. Of course, the City’s fabrication is an

implicit acknowledgment that the City did not possess any evidence that would show the claim is

timely.

          128.   On August 31 and September 8, 2020, the City submitted Responses to Motions

in the PUFTA matter which collectively provided a detailed explanation for why the City

contended the PUFTA claim was not time-barred. Importantly, whether wittingly or not, the

Responses effectively admitted the City lacked probable cause to file the claim.

          129.   On October 6, 2020, at a hearing on various Motions in the PUFTA case, plaintiff

Silverberg argued that based upon the City’s August 31 and September 8 Responses, and the

explanations/admissions contained therein, the proceedings should be stayed pending disposition

of plaintiffs’/state court defendants’ Renewed Motion for Summary Judgment, and further, that it

was implicit the City was not entitled to discovery. The Court of Common Pleas (Roberts, J.)

then asked defendant Cullin whether, in fact, the City previously had admitted that it lacked

probable cause for the PUFTA claim. Defendant Cullin denied the City ever made such an

admission, thereby taking a position that was inconsistent with the August 31 and September 8

Responses. Further, defendant Cullin’s denial was for the specific purpose of obtaining Court-

ordered sanctions against plaintiffs/state court defendants. Judge Roberts, in reliance upon

defendant Cullin’s statements at the hearing as well as the City’s fraudulent misrepresentations/

omissions in submissions more generally, granted the City’s various Motions for Sanctions and

issued a series of Orders which severely impaired plaintiff’/state court defendants’ ability to

defend themselves in the PUFTA matter, including an award of monetary sanctions.

                                                 28
           Case 2:20-cv-05034-RBS Document 1 Filed 10/12/20 Page 29 of 55




         130.     The decisions of the Court of Common Pleas, including the Orders of October 7,

2020, are consistent with and the result of the City’s initial fraud upon the court (i.e., the filing of

the Complaint). While the City has asked the Court of Common Pleas for process and a remedy,

the predicate for that request is a fraudulent claim. Once infected by fraud, the proceedings are

corrupted in their entirety, including any subsequent Court decisions. Accordingly, each act by

the City in furtherance of the PUFTA claim, including all Court filings, constitutes an abuse of

process and violation (by counsel) of multiple provisions of the Code of Professional Conduct.

         131.     Notably, with respect to both the August 31/September 8 Responses and the

October 6 Hearing, the City/defendant Cullin did not argue that a “close associate” of plaintiff

Silverberg had provided previously unknown information and/or that “[o]nly as a result of this

information” could the City have learned of the challenged transaction. Put another way, while

the City has claimed to possess information demonstrating the PUFTA claim is timely, and that

such information was the “only” information it ever had obtained which did so, the City failed to

include it in its August 31/September 8 court filings or at the October 6 hearing.

         132.     The City cannot have it both ways - either some unknown, unidentified, mystery

“close associate” of plaintiff Silverberg provided the “only” information the City ever has relied

upon to support the probable cause requirement for the PUFTA claim, or the City has

manufactured a lawsuit, fabricated the basis for it, fabricated how it came to learn about the

challenged transaction, and fabricated when it supposedly obtained the information.16




16
  In their Reply to Plaintiff’s Response to Defendants’ Motion for Summary Judgment, plaintiff Silverberg stated,
“Ironically, perhaps the best example that plaintiff has manufactured this entire dispute is that in a desperate effort to
prevent dismissal, the City has created its own version of ‘Deep Throat.’ … Except Mark Felt was a real person.”
Plaintiff Silverberg further queried that, “It is unknown whether the claimed information was provided in an
underground parking garage.”

                                                           29
           Case 2:20-cv-05034-RBS Document 1 Filed 10/12/20 Page 30 of 55




       133.    The true purpose for filing the PUFTA claim was to retaliate against plaintiff

Silverberg for his resistance to the City’s improper and unlawful wage/business tax policies and

practices, and the ensuing federal civil RICO/Section 1983 case challenging those same policies

and practices. See Richard Silverberg v. City of Philadelphia, et al., United States District Court

for the Eastern District of Pennsylvania, No. 19-2691 (filed June 20, 2019), United States Court

of Appeals for the Third Circuit, No. 20-1257. Defendants have filed/pursued the PUFTA matter

for the further purposes of protecting the City, William Penn, Mayor Kenney, the Kenney

Administration, Rebuild, and the Beverage Tax, retaliating against plaintiffs, and as part of an

effort to wrongfully obtain plaintiffs’ property, possessions, and funds.

       134.    The PUFTA case is an extension and continuation of the pattern of conduct that

began in May 2019, and has been carried out by the same and/or similar persons/organizations

for the same and/or similar reasons as the conduct described in the original civil RICO/Section

1983 case.




The PUFTA Case - William Penn

       135.    According to its website, “The William Penn Foundation, founded in 1945 by

Otto and Phoebe Haas, is dedicated to improving the quality of life in the Greater Philadelphia

region.”

       136.    As a nonprofit, William Penn must be a steward not just of its mission, but also of

its relationships. For instance, a nonprofit cannot knowingly partner with and/or support

organizations or individuals that engage in illegal activities, and must engage in due diligence to

ensure that its activities and grants are consistent with both its mission and prevailing standards.


                                                 30
         Case 2:20-cv-05034-RBS Document 1 Filed 10/12/20 Page 31 of 55




       137.    The success of William Penn was and is inextricably intertwined with the success

of the City of Philadelphia. If the City succeeds by and through its programs/initiatives, then

William Penn also succeeds to the extent it supports those same programs/initiatives.

       138.    In November 2016, William Penn announced its intention to commit up to $100

million to Rebuild, “Mayor Kenney’s bold plan to transform city parks, libraries, recreation

centers and playgrounds to enhance community life in neighborhoods across Philadelphia[.]”

The commitment was William Penn’s largest private investment and largest single grant in

Foundation history.

       139.    While William Penn’s commitment to Rebuild had great potential, there also were

great risks. Although James Kenney had been a member of City Council, he was a new Mayor

in a new and unproven Administration. Rebuild was a new and unproven political initiative

which was being substantially funded by the Beverage Tax, another new and unproven political

initiative. Further, the administrators for both programs were unproven/untested because the

programs themselves were unproven/untested.

       140.    The Beverage Tax immediately became the subject of multiple court challenges,

all of which were foreseeable, and which individually and collectively imperiled the funding for

Rebuild. Further, the Beverage Tax itself was controversial, and therefore, was itself a risk to the

extent that if it survived the various legal challenges it remained unclear whether the public

would support it.

       141.    Despite these many uncertainties and risks, William Penn committed $100 million

to Rebuild only 11 months into Mayor Kenney’s first term.




                                                31
         Case 2:20-cv-05034-RBS Document 1 Filed 10/12/20 Page 32 of 55




       142.    At least as early as July 2017, based upon various court filings, William Penn

knew or should have known there were significant questions concerning the creation,

administration, and/or funding in connection with Rebuild.

       143.    Once plaintiff Silverberg challenged the legitimacy of Rebuild’s funding, which

was material, due diligence required William Penn to investigate and determine whether its

original commitment should stand, be modified, and/or withdrawn.

       144.    As time progressed and as plaintiff Silverberg’s challenge intensified, which

remained material, due diligence required William Penn to engage in an ongoing review and

assessment of Rebuild and the City’s administration of the program, and its commitment to the

program, to ensure the program and any associated funding were proper and lawful.

       145.    In June/September 2019, William Penn knew or should have known that plaintiff

Silverberg filed a Complaint/Amended Complaint in federal district court alleging that the City

had unlawfully re-allocated wage/business tax revenues to Rebuild to make up for the revenue

shortfall from the Beverage Tax in violation of the Racketeer Influenced and Corrupt

Organizations Act (“RICO”), 18 U.S.C. §1961(1), et seq.

       146.    On or about January 8, 2020, William Penn knew or should have known that

while the Amended Complaint was dismissed without prejudice based upon lack of subject

matter jurisdiction, the district court had determined the allegations were sufficient to support the

federal plaintiff’s Section 1983 claims, stating “the City Defendants’ tax collection activities

violated Plaintiff’s free speech and due process rights under the First and Fourteenth

Amendments, respectively.”




                                                 32
         Case 2:20-cv-05034-RBS Document 1 Filed 10/12/20 Page 33 of 55




       147.    Because the Amended Complaint was dismissed without prejudice, William Penn

knew or should have known that following plaintiff Silverberg’s appeal of the district court

decision to the United States Court of Appeals for the Third Circuit, the case either would be

returned to the district court or be transferred to state court for a determination on the merits.

       148.    Accordingly, the same risks that existed prior to the January 8, 2020 decision

continued to exist following the decision, and in fact, had increased based upon the district

court’s determination that claims had been stated for Constitutional violations.

       149.    Any reasonable, rational reading of the pleadings, motions, and other submissions

should have demonstrated to William Penn that there were significant questions concerning the

legitimacy of Rebuild and/or the funding for the program, and which required an institutional

response: whether to acknowledge and mitigate the institutional, reputational, and other risks

associated with the Foundation’s initial decision-making process and decision to support

Rebuild, or to stand by that same process and decision. William Penn determined to stand by its

original decision and has maintained its support for Rebuild.

       150.    Upon information and belief, as a result of the Foundation’s decision to maintain

its commitment to and support of Rebuild, William Penn made the business and strategic

decisions to continue to support the City’s administration of the program, including its response

to plaintiff Silverberg’s challenge. Further, since the City has responded to plaintiff Silverberg’s

challenge to Rebuild by filing the PUFTA Complaint, William Penn’s support necessarily

includes its support for the City’s strategic decision to pursue the PUFTA claim. Since plaintiff

Silverberg has challenged the legitimacy of Rebuild, and since William Penn is a primary funder

of Rebuild, it is apparent that William Penn is funding the City’s response to plaintiff’s

challenge, including the City’s pursuit of the PUFTA matter.

                                                  33
            Case 2:20-cv-05034-RBS Document 1 Filed 10/12/20 Page 34 of 55




        151.    Accordingly, upon information and belief, when plaintiff filed the initial RICO

case challenging the funding for Rebuild and the City responded by filing the bad faith PUFTA

Complaint, the City’s actions were on behalf of both itself and William Penn. Defendants

William Penn and Haas have supported the PUFTA case to protect the Foundation’s relationship

with the City, Mayor Kenney, and the Kenney Administration, the $100 million commitment to

Rebuild, their ongoing relationship with and support of the City/Administration’s programs and

initiatives, their respective reputations in the community, and as part of an effort to avoid any

claim, investigation, negative publicity, and/or embarrassment concerning the Foundation’s

commitment to and/or lack of due diligence in connection with Rebuild.




Institutions Fail When Led by Failed Leaders

        152.    This case and the original RICO case have shined a light on seismic institutional

failures.

        153.    The conduct being challenged has only occurred because those in leadership

positions - persons with the legal, moral and institutional authority - either have engaged in

wrongdoing or permitted it to occur.

        154.    Wrongdoing has become so rampant and unethical behavior so normalized, that

lawyers and those who supervise them are willing to engage in what once were considered

unthinkable violations of the Code of Professional Responsibility.




                                                 34
           Case 2:20-cv-05034-RBS Document 1 Filed 10/12/20 Page 35 of 55




         155.     For legal and ethical standards to be meaningful, there must be meaningful

consequences for those who violate them.17 Until then, it is apparent that defendants Kenney,

Pratt, and others simply will continue to operate the City and its Law Department as criminal

enterprises.

         156.     For the City of Philadelphia and William Penn, and their leadership, there must be

a reckoning. While a court may determine whether there has been a legal violation, it is a sad

day if that is the standard by which they determine how to conduct themselves as a representative

government, philanthropic organization, and as corporate citizens.




                                      COUNT I
             PLAINTIFFS V. CITY OF PHILADELPHIA, JAMES KENNEY,
            TUMAR ALEXANDER, FRANK BRESLIN, MARCEL S. PRATT,
           ESQUIRE, DIANA P. CORTES, ESQUIRE, MARISSA O’CONNELL,
          ESQUIRE, BRIAN R. CULLIN, ESQUIRE, KELLY DIFFILY, ESQUIRE
            42 U.S.C. § 1983 - VIOLATION OF CONSTITUTIONAL RIGHTS
         157.     Plaintiffs incorporate, by reference thereto, Paragraph Nos. One (1) through One

hundred fifty-six (156) as though fully set forth herein.

         158.     The conduct of defendants, individually and/or through the municipal defendant’s

employees, representatives, and/or associates, acting at all times within the course and scope of

their employment and in furtherance of the City’s business and interests, constitutes conduct

under color of state law within the meaning of Section 1983 and which has, inter alia: a)

violated plaintiffs’ right to free speech as secured by the First Amendment; and b) subjected,


17
   Defendant Cullin’s actions violate, inter alia, Pa.R.P.C. 3.3, 3.4, 4.1, 8.4, 8.4(c), 8.4(d), Preamble. As supervising
attorneys, the actions/omissions of defendants O’Connell and Pratt violate, inter alia, Pa.R.P.C. 5.1. All remain
actively licensed attorneys of the bar of the Commonwealth of Pennsylvania and employed by the City of
Philadelphia Law Department.


                                                           35
         Case 2:20-cv-05034-RBS Document 1 Filed 10/12/20 Page 36 of 55




resulted, or otherwise caused a loss or deprivation of plaintiffs’ rights, privileges, and immunities

and/or a deprivation of life, liberty, and/or property as secured by the Fourteenth Amendment to

the Constitution and laws of the United States, all to plaintiffs’ great detriment and loss.

       159.    The allegations and claims set forth in the original and Amended RICO

Complaints are an exercise of, and protected by, the freedom of speech and right to petition

clauses of the First Amendment to the United States Constitution. Further, a cause of action, and

money, are forms of property. The repeated interference with plaintiffs’ exercise of their federal

rights, and relatedly, repeated and resulting interference with and against plaintiffs’ affairs,

property, accounts and funds, constituted a loss or deprivation of plaintiff’s rights, privileges,

and immunities and/or a deprivation of life, liberty, and/or property as secured by the Fourteenth

Amendment. Specifically, but not by way of limitation: a) on October 1, 2019, the City filed the

time-barred, bad faith PUFTA Complaint; b) from on or about October 1, 2019-present, the City

has engaged in numerous, repeated fraudulent misrepresentations/omissions in connection with

court filings, mailings, emails, and/or other communications in furtherance of the PUFTA

Complaint; c) although the challenged transaction occurred in 2011, the PUFTA Complaint was

filed 18 days after the City Defendants were served (on or about September 3, 2019) with the

Amended civil RICO/Section 1983 Complaint; d) as relief for the PUFTA Complaint, the City is

seeking equitable remedies and damages including, but not limited to, $340,581.35 in damages,

an injunction against “further disposition” of the Market Street property, an injunction against

the disposition of all real property owned by plaintiff Silverberg and plaintiff ELS, and to levy

and execute against the Market Street property, where plaintiff Silverberg currently resides; e)

the PUFTA Complaint was not filed based upon probable cause, knowledge or information,

and/or a legitimate belief that a violation of PUFTA had occurred, but rather to retaliate against


                                                  36
         Case 2:20-cv-05034-RBS Document 1 Filed 10/12/20 Page 37 of 55




plaintiff Silverberg for his resistance to the City’s improper and unlawful wage/business tax

policies and practices, and the ensuing federal civil RICO/Section 1983 lawsuit and related

Motion for Preliminary Injunction (served August 13, 2019, and as amended on September 3,

2019) challenging those same policies and practices; f) in January 2020, in an effort to defeat

summary judgment in the PUFTA case, the City claimed that a “close associate” of plaintiff

Silverberg provided critical information to the City and that “only as a result of this information”

did the City supposedly become aware of the challenged transaction; g) in fact, the City’s

January 2020 claims, sworn by defendant Cullin, were a complete fabrication; h) on August 31

and September 8, 2020, the City submitted Responses to Motions in the PUFTA matter which

collectively provided a detailed explanation for why the City contended the PUFTA claim was

not time-barred and which, in effect, admitted the City lacked probable cause to file the claim; i)

on October 6, 2020, defendant Cullin argued that the City had not admitted it lacked probable

cause to file the Complaint, thereby taking a position that was contrary to the August 31/

September 8 filings; j) on or about October 7, 2020, in reliance upon the fraud/fraudulent

misrepresentations/omissions by defendant Cullin at the hearing of October 6 and in the City’s

various submissions in the PUFTA case more generally, the Court of Common Pleas issued a

series of Orders in favor of the City and against plaintiffs in the PUFTA matter which severely

impaired their ability to defend themselves, including awards of monetary sanctions against both

plaintiffs; and k) the Orders of October 7, 2020 substantially furthered the City’s fraudulent, bad

faith, time-barred claim, and substantially improved the City’s chances of obtaining the relief

sought in the PUFTA Complaint, including money damages and real property to which the City

was not entitled.




                                                 37
          Case 2:20-cv-05034-RBS Document 1 Filed 10/12/20 Page 38 of 55




         160.     The true purpose for the Complaint was not that the City had probable cause,

knowledge or information, and/or a legitimate belief that a violation of PUFTA had occurred, but

rather to harass, intimidate, oppress and retaliate against plaintiffs for plaintiff Silverberg’s

resistance to the City’s improper and unlawful wage/business tax policies and practices, and the

ensuing federal civil RICO/Section 1983 lawsuit based upon violations of the First and

Fourteenth Amendments challenging those same policies and practices. Further, the City’s

actions were especially severe: not only did the City file a bad faith, retaliatory lawsuit against

plaintiffs, the PUFTA claim was specifically intended to threaten plaintiffs, including with the

forfeiture of real property, and to coerce plaintiffs into abandoning their claims against the City

Defendants.18 To that end, the City actually obtained rulings adverse to plaintiffs, including

awards of monetary sanctions, and which significantly advanced the City’s retaliatory lawsuit.

         161.     The conduct described herein is an extension and continuation of the conduct

described in the Amended Complaint in the matter of Richard Silverberg v. City of Philadelphia,

et al., United States District Court for the Eastern District of Pennsylvania, No. 19-2691

(originally filed June 20, 2019, amended September 3, 2019), which is incorporated by reference

as though fully set forth at length herein.

         162.     The City engages in a policy, practice, and/or custom of improperly utilizing the

state and federal courts, and legal process, as a device to advance and protect the political,

professional, and personal objectives and agendas of Mayor Kenney and the Kenney

Administration. In particular, but not by way of limitation: a) the Amended Complaint in the

original RICO case identifies at least 15 separate instances in which defendant Cullin violated



18
  The false allegation that ELS is a single-member LLC was a separate threat directed at plaintiff Silverberg since
the allegation was intended to improperly “pierce” the company’s liability protections.

                                                         38
         Case 2:20-cv-05034-RBS Document 1 Filed 10/12/20 Page 39 of 55




the prevailing legal and/or ethical standards in the state tax case (March Term 2008, No. 1510);

b) defendant Cullin’s violations in the state tax case led to the wildly improper, illegitimate levy

and freezing of plaintiff Silverberg’s bank account and attempt to levy his individual retirement

account (“IRA”); c) defendant Cullin’s further violations in the state tax case, including the

equally illegitimate effort to foreclose upon the Market Street property, led the Court of

Common Pleas (Wright, J.) to grant a Motion for Protective Order and to Stay the Proceedings in

March 2020, which remains in effect; d) defendant Cullin’s various violations led the district

court to determine, in the Memorandum and Order of January 8, 2020, that claims had been

stated for violations of the First and Fourteenth Amendments; e) defendant Cullin filed the

knowingly time-barred, bad faith PUFTA Complaint; f) defendant Cullin filed each successive

document in the PUFTA case, each of which was filed for an improper purpose and in bad faith

because the case itself was filed for an improper purpose and in bad faith; and g) defendant

Cullin’s fraudulent misrepresentations/omissions at the hearing of October 6, 2020, and in the

City’s various submissions more generally, led the Court of Common Pleas (Roberts, J.) to enter

various Orders adverse to plaintiffs, which severely impaired their ability to defend themselves,

including awards of monetary sanctions. All of defendant Cullin’s actions have been at the

specific direction and/or with the approval of Marissa O’Connell, Divisional Deputy City

Solicitor and/or Marcel S. Pratt, City Solicitor, City of Philadelphia. Therefore, all such actions

constitute the policy, practice, and/or custom of the City of Philadelphia. Because attorneys

O’Connell and Pratt are supervising attorneys within the meaning of Rule 5.1 of the Rules of

Professional Conduct, both knew or should have known of defendant Cullin’s conduct and

violations at a time when its consequences could have been avoided or mitigated, but repeatedly

failed to take reasonable remedial measures.



                                                 39
         Case 2:20-cv-05034-RBS Document 1 Filed 10/12/20 Page 40 of 55




        163.    The City defendants’ actions were intended to and did interfere with and/or

abridge the freedom of speech and right to petition clauses, and/or were an attempt to do so, in

violation of the First Amendment. Further, a lawsuit and the claims contained therein, are a form

of property. The City Defendants repeated interference with plaintiffs’ federal rights, and

relatedly, repeated interference with plaintiffs’ affairs, property, accounts and funds, including

the Court-awarded monetary sanctions, constitute a loss or deprivation of rights, privileges, and

immunities and/or a deprivation of life, liberty, and/or property as secured by the Fourteenth

Amendment, and/or were an attempt to do so. In particular, a primary purpose and goal of

defendants’ actions was to interfere with, impair, undermine, frustrate, oppress, and otherwise so

damage and harm plaintiff’s ability to pursue his federal rights and remedies that that his ability

to do so would be negatively impacted, he would be less able or unable to fund the litigation,

forced to abandon the claims, or otherwise so prejudiced that his chances of prevailing would be

severely diminished.

        164.    Under the totality of the circumstances, the City’s actions demonstrate the

paramount importance of the Beverage Tax and Rebuild, Mayor Kenney’s two (2) “signature”

initiatives, the related importance of stakeholders, and the lengths City officials will go to ensure

those initiatives are both implemented and succeed. The City has been willing to place the

interests of certain taxpayers over those of others, trample the Constitutional, federal statutory,

and state rights of those same taxpayers, improperly utilize the state and federal courts in an

illegitimate effort to advance and protect its interests, and have its lawyers engage in egregious

ethical violations, all in service of political, professional and personal initiatives, objectives, and

agendas, including those of Mayor Kenney and the Kenney Administration.




                                                  40
             Case 2:20-cv-05034-RBS Document 1 Filed 10/12/20 Page 41 of 55




            165.     As relief, plaintiffs demand all legal and equitable remedies for all injuries,

harms, damages, and losses suffered as the result of defendants’ unlawful conduct as described

herein. In particular, but not by way of limitation, plaintiffs demand, as appropriate, to be made

whole, including but not limited to, an award of monetary damages/funds, interest on said

money/funds, and any associated fines, penalties, attorney’s fees, and costs. As further relief for

defendants’ violations of plaintiffs’ rights, plaintiff demands: a) an award of compensatory

damages for his severe personal injuries as described herein, including but not limited to, damage

to and/or loss of personal and professional reputation, severe emotional distress and/or mental

anguish with associated physical symptoms, humiliation, anxiety, and stress;19 b) an award of

punitive damages in that defendants’ conduct was motivated by an evil motive or intent, and/or

was in callous or reckless disregard to the rights of plaintiffs and others, and/or was intentional

and/or reckless, wanton, extreme, and outrageous, and otherwise satisfied the standard of

outrageousness necessary to support an award of punitive damages; c) an order enjoining

defendants from ongoing violations and from engaging in similar or like conduct in the future;

and d) all fines, penalties, attorney’s fees, costs, and all other legal and equitable relief that may

be available and that the Court deems just and appropriate.

            WHEREFORE, plaintiffs, Richard J. Silverberg and ELS Realco LLC, demand judgment

against defendants, City of Philadelphia, James Kenney, Tumar Alexander, Frank Breslin,

Marcel S. Pratt, Esquire, Diana P. Cortes, Esquire, Marissa O’Connell, Esquire, Brian R. Cullin,

Esquire, and Kelly Diffily, Esquire, jointly and/or severally, in an amount in excess of $150,000,

exclusive of interest and costs.




19
     The demand for relief for emotional distress is limited to plaintiff Silverberg.

                                                             41
         Case 2:20-cv-05034-RBS Document 1 Filed 10/12/20 Page 42 of 55




                               COUNT II
                     PLAINTIFFS V. ALL DEFENDANTS
         RACKETEER INFLUENCED AND CORRUPT ORGANIZATIONS ACT
                 OBSTRUCTION OF JUSTICE - 18 U.S.C. §1951
        166.    Plaintiffs incorporate, by reference thereto, Paragraph Nos. One (1) through One

hundred sixty-five (165) as though fully set forth herein.

        167.    The conduct of defendants, both individually and collectively, constitutes a

violation of plaintiffs’ rights as secured by the Racketeer Influenced and Corrupt Organizations

Act (“RICO”), 18 U.S.C. § 1961 et seq., and in particular but not by way of limitation, 18 U.S.C.

§§ 1962(c), 1951.

        168.    The conduct of the municipal and corporate/nonprofit defendants, each acting

through their employees, associates, and/or representatives, constitutes conduct of an enterprise

through a pattern of racketeering activity. In particular, but not by way of limitation: a) the City

and William Penn each constitute an association-in-fact or enterprise within the meaning of

RICO engaged in, or the activities of which affect, interstate or foreign commerce; b) in addition,

the City and William Penn formed a joint association-in-fact or enterprise within the meaning of

RICO; c) the activities of each enterprise and the joint enterprise were operated, managed, and/or

otherwise conducted by persons who were either employed by or associated with said

enterprise/joint enterprise within the meaning of RICO; d) in addition, the City and William

Penn each conducted their respective enterprises through the other, and therefore, were “persons”

within the meaning of RICO for purposes of doing so; and e) said persons conducted or

participated, directly or indirectly, in said enterprise’s/joint enterprise’s affairs through a pattern

of racketeering activity. Defendants Haas, Kenney, Alexander, Breslin, Pratt, Cortes, and/or


                                                   42
         Case 2:20-cv-05034-RBS Document 1 Filed 10/12/20 Page 43 of 55




O’Connell, created, authorized (and continue to authorize), manage, administer, endorse and/or

condone the plan or scheme to use fraud, dishonesty, deceit, deception, abuse of process,

unethical conduct, and other illegitimate means in the state and federal courts as a policy,

practice, strategy, tactic, means and/or device to advance and protect, inter alia: a) the City and

William Penn; b) the related political, professional, and personal interests of Mayor Kenney/the

Kenney Administration and those programs/initiatives that serve those interests, including

Rebuild and the Beverage Tax; and c) the related political, social, philanthropic, and public

relations interests and concerns of William Penn in connection with Mayor Kenney/the Kenney

Administration and the related programs/initiatives, including Rebuild. Said persons operate,

manage, carry out and/or have management and/or supervisory responsibility for the persons

who carry out the scheme, and are primarily responsible for the operation and/or management of

the enterprise(s) through which it is carried out. Defendants Diffily and Cullin were primarily

responsible for, inter alia, certain obstructive conduct and mail/wire communications through

which a significant part of the scheme was carried out, and had operation and/or management

responsibility for the City enterprise within the meaning of RICO. Each enterprise and joint

enterprise comprise an ongoing organization with a framework for making and carrying out

decisions, with members that function as a continuing unit with established duties, and which is

separate, distinct, and apart from the pattern of racketeering activity in which it engages.

       169.    Defendants obstructed, delayed, and/or affected commerce or the movement of an

article or commodity in commerce by extortion, or attempted and/or conspired to do so.

Defendants have endeavored and/or conspired to obtain property from another, with his consent,

induced by wrongful use of actual or threatened force, fear, and/or under color of official right,

in violation of 18 U.S.C. §§ 1951(a), (b).


                                                 43
         Case 2:20-cv-05034-RBS Document 1 Filed 10/12/20 Page 44 of 55




       170.    The City did not file the PUFTA claim based upon the existence of probable

cause, facts, or a legitimate belief there had been a fraudulent transfer. To the contrary, at the

time the City filed its Complaint, the City had no knowledge or information of a fraud,

fraudulent intent, or of a legal violation of any kind on the part of plaintiffs. In fact, the City and

its lawyers were certain they lacked probable cause to file a fraudulent transfer claim, certain the

claim was time-barred, and certain they themselves were committing both a fraud upon the court

and egregious ethical violations by filing the Complaint.

       171.    Rather, a primary purpose and objective of the PUFTA Complaint was to obtain

from plaintiffs, by the wrongful use of force, threat, and/or fear, certain funds, the Market Street

property, other real property, and/or other property to which defendants have no lawful claim or

entitlement. Accordingly, defendants’ actions as described herein, including those actions from

October 1, 2019-present in connection with the prosecution of the PUFTA Complaint, constitute

obstruction and/or an endeavor to do so, and/or conspiracy to obstruct justice, within the

meaning of 18 U.S.C. §§ 1951(a), (b).

       172.    The repeated obstructive acts of defendants, as hereinbefore set forth, were not

isolated or sporadic events but rather were all related in that they had the same or similar

purposes, participants, victims, results and/or methods of commission, and/or otherwise were

related by distinguishing characteristics. Additionally, the actions have continued over a

substantial period of time and amount to, pose a threat of continuing racketeering activity, and/or

are part of defendants’ regular way of doing business, all of which has and will continue to have

an adverse effect upon interstate commerce. Further, as demonstrated by actions/omissions of

defendants Cullin, O’Connell, and Pratt in the various cases, defendants engage in a pattern and

practice taking unlawful and unethical actions in the state and federal courts for purposes of

                                                  44
         Case 2:20-cv-05034-RBS Document 1 Filed 10/12/20 Page 45 of 55




advancing and protecting defendants’ various interests and, upon information and belief, have

pursued, are currently pursuing, and/or have plans to pursue in the future additional

claims/judgments which are substantially similar to those described herein.

       173.    As a direct and proximate result of defendants’ pattern of racketeering activity as

described herein, plaintiffs have suffered an injury to business or property, and otherwise were

legally injured within the meaning of RICO. In particular, but not by way of limitation, plaintiffs

have suffered the following damages and losses: a) the loss and/or threatened loss of

possessions, property, and funds; b) actual/threatened loss and/or impairment to business

interests and concerns, including licensure and/or certification/registration; c) damage to and/or

loss of personal and professional reputation; and d) attorney’s fees and costs and/or a substantial

increase in attorney’s fees and costs, which were required and expended as a direct and/or

proximate result of defendants’ racketeering activities.

       174.    As relief for defendants’ violations of plaintiff’s rights as secured by RICO,

plaintiffs demand all legal, equitable, and/or other remedies available pursuant to RICO for all

damages, harms, injuries, and losses suffered, including all losses to business and/or property, for

the pattern of racketeering activity. In particular, but not by way of limitation, plaintiffs demand:

a) an award of all economic and/or compensatory damages for the losses as hereinbefore set

forth; b) punitive, liquidated, and/or treble damages pursuant to 18 U.S.C. § 1964(c); c) an

injunction against further violations of plaintiffs’ rights as secured by the Act; and d) fines,

penalties, attorney’s fees, interest, costs, and all other legal and equitable relief that may be

available and that the Court deems just and appropriate.

       WHEREFORE, plaintiffs, Richard J. Silverberg and ELS Realco LLC, demand judgment

against defendants, City of Philadelphia, William Penn Foundation, Janet Haas, M.D., James

                                                  45
         Case 2:20-cv-05034-RBS Document 1 Filed 10/12/20 Page 46 of 55




Kenney, Tumar Alexander, Frank Breslin, Marcel S. Pratt, Esquire, Diana P. Cortes, Esquire,

Marissa O’Connell, Esquire, Brian R. Cullin, Esquire, and Kelly Diffily, Esquire, jointly and/or

severally, in an amount in excess of $150,000, exclusive of interest and costs.



                              COUNT III
                    PLAINTIFFS V. ALL DEFENDANTS
        RACKETEER INFLUENCED AND CORRUPT ORGANIZATIONS ACT
                OBSTRUCTION OF JUSTICE - 18 U.S.C. §1512
       175.    Plaintiffs incorporate, by reference thereto, Paragraph Nos. One (1) through One

hundred seventy-four (174) as though fully set forth herein.

       176.    The conduct of defendants, both individually and collectively, constitutes a

violation of plaintiffs’ rights as secured by the Racketeer Influenced and Corrupt Organizations

Act (“RICO”), 18 U.S.C. § 1961 et seq., and in particular but not by way of limitation, 18 U.S.C.

§§ 1962(c), 1512(b)-(d).

       177.    Defendants knowingly used intimidation, threats, or corruptly persuaded another

person, or attempted to do so, or engaged in misleading conduct toward another person, with

intent to: a) influence, delay, or prevent the testimony of a person in an official proceeding;

b) cause or induce a person to withhold testimony, or withhold a record, document, or other

object from an official proceeding; c) hinder, delay, or prevent the communication to a law

enforcement officer or judge of the United States of information relating to the commission or

possible commission of a Federal offense; d) corruptly obstructed, influenced, or impeded an

official proceeding, or attempted to do so; and/or e) intentionally harassed another person and

thereby hindered, delayed, prevented, or dissuaded a person from attending or testifying in an




                                                46
         Case 2:20-cv-05034-RBS Document 1 Filed 10/12/20 Page 47 of 55




official proceeding and/or reporting to a law enforcement officer or judge of the United States

the commission or possible commission of a Federal offense.

       WHEREFORE, plaintiffs, Richard J. Silverberg and ELS Realco LLC, demand judgment

against defendants, City of Philadelphia, William Penn Foundation, Janet Haas, M.D., James

Kenney, Tumar Alexander, Frank Breslin, Marcel S. Pratt, Esquire, Diana P. Cortes, Esquire,

Marissa O’Connell, Esquire, Brian R. Cullin, Esquire, and Kelly Diffily, Esquire, jointly and/or

severally, in an amount in excess of $150,000, exclusive of interest and costs.




                              COUNT IV
                    PLAINTIFFS V. ALL DEFENDANTS
        RACKETEER INFLUENCED AND CORRUPT ORGANIZATIONS ACT
                OBSTRUCTION OF JUSTICE - 18 U.S.C. §1503
       178.    Plaintiffs incorporate, by reference thereto, Paragraph Nos. One (1) through One

hundred seventy-seven (177) as though fully set forth herein.

       179.    The conduct of defendants, both individually and collectively, constitutes a

violation of plaintiffs’ rights as secured by the Racketeer Influenced and Corrupt Organizations

Act (“RICO”), 18 U.S.C. § 1961 et seq., and in particular but not by way of limitation, 18 U.S.C.

§§ 1962(c), 1503.

       180.    Defendants corruptly, or by threats or force, or by threatening letter or

communication, influenced, obstructed, or impeded, or endeavored to influence, obstruct, or

impede, the due administration of justice.

       WHEREFORE, plaintiffs, Richard J. Silverberg and ELS Realco LLC, demand judgment

against defendants, City of Philadelphia, William Penn Foundation, Janet Haas, M.D., James



                                                47
         Case 2:20-cv-05034-RBS Document 1 Filed 10/12/20 Page 48 of 55




Kenney, Tumar Alexander, Frank Breslin, Marcel S. Pratt, Esquire, Diana P. Cortes, Esquire,

Marissa O’Connell, Esquire, Brian R. Cullin, Esquire, and Kelly Diffily, Esquire, jointly and/or

severally, in an amount in excess of $150,000, exclusive of interest and costs.




                              COUNT V
                    PLAINTIFFS V. ALL DEFENDANTS
        RACKETEER INFLUENCED AND CORRUPT ORGANIZATIONS ACT
                          MAIL/WIRE FRAUD
       181.    Plaintiffs incorporate, by reference thereto, Paragraph Nos. One (1) through One

hundred eighty (180) as though fully set forth herein.

       182.    The conduct of defendants, both individually and collectively, constitutes a

violation of plaintiffs’ rights as secured by the Racketeer Influenced and Corrupt Organizations

Act (“RICO”), 18 U.S.C. § 1961 et. seq., and in particular but not by way of limitation, 18

U.S.C. §§ 1341 and 1343 relating to mail and wire fraud.

       183.    The fraudulent scheme or plan described herein was predicated upon, advanced,

carried out, furthered and/or concealed by defendants’ use of the mails and wires in violation of

18 U.S.C. § 1341 (mail fraud) § 1343 (wire fraud), including “innocent” mail/wire

communications, in that there were numerous communications concerning and/or secondary to

defendants’ racketeering activity. In particular, from in or around October 2019-October 2020,

and for some time prior thereto, defendants and/or their representatives sent plaintiffs numerous

communications via electronic and/or regular mail, and electronically submitted and served upon

plaintiffs numerous court filings, concerning and/or in furtherance of their time-barred, bad faith

PUFTA claim and their illegitimate effort to obtain plaintiff’s property, including the Market

Street property. All communications from and to defendants and their attorneys described herein

                                                48
         Case 2:20-cv-05034-RBS Document 1 Filed 10/12/20 Page 49 of 55




or contemplated by the instant Civil Action, including all court filings, were transmitted via

regular mail, email, and or electronically via the relevant electronic court filing system.

       184.    The mails and wires were used and necessary to further the scheme to defraud,

were detrimentally relied upon as part of the scheme, resulting in damage and loss.

       WHEREFORE, plaintiffs, Richard J. Silverberg and ELS Realco LLC, demand judgment

against defendants, City of Philadelphia, William Penn Foundation, Janet Haas, M.D., James

Kenney, Tumar Alexander, Frank Breslin, Marcel S. Pratt, Esquire, Diana P. Cortes, Esquire,

Marissa O’Connell, Esquire, Brian R. Cullin, Esquire, and Kelly Diffily, Esquire, jointly and/or

severally, in an amount in excess of $150,000, exclusive of interest and costs.




                               COUNT VI
                     PLAINTIFFS V. ALL DEFENDANTS
         RACKETEER INFLUENCED AND CORRUPT ORGANIZATIONS ACT
                      CONSPIRACY - 18 U.S.C. § 1962(d)
       185.    Plaintiffs incorporate, by reference thereto, Paragraph Nos. One (1) through One

hundred eighty-four (184) as though fully set forth herein.

       186.    The conduct of defendants, both individually and collectively, constitutes a

violation of plaintiffs’ rights as secured by the Racketeer Influenced and Corrupt Organizations

Act (“RICO”), 18 U.S.C. § 1961 et seq., and in particular but not by way of limitation, 18 U.S.C.

§ 1962(d).

       187.    The conduct of defendants constitutes an agreement or conspiracy to violate

RICO within the meaning of 18 U.S.C. § 1962(d). In particular, but not by way of limitation,

defendants’ various actions as described herein were in furtherance of a RICO conspiracy.



                                                 49
         Case 2:20-cv-05034-RBS Document 1 Filed 10/12/20 Page 50 of 55




       WHEREFORE, plaintiffs, Richard J. Silverberg and ELS Realco LLC, demand judgment

against defendants, City of Philadelphia, William Penn Foundation, Janet Haas, M.D., James

Kenney, Tumar Alexander, Frank Breslin, Marcel S. Pratt, Esquire, Diana P. Cortes, Esquire,

Marissa O’Connell, Esquire, Brian R. Cullin, Esquire, and Kelly Diffily, Esquire, jointly and/or

severally, in an amount in excess of $150,000, exclusive of interest and costs.




                                   COUNT VII
            PLAINTIFFS V. CITY OF PHILADELPHIA, JAMES KENNEY,
           TUMAR ALEXANDER, FRANK BRESLIN, MARCEL S. PRATT,
          ESQUIRE, DIANA P. CORTES, ESQUIRE, MARISSA O’CONNELL,
         ESQUIRE, BRIAN R. CULLIN, ESQUIRE, KELLY DIFFILY, ESQUIRE
                        42 U.S.C. § 1983 - RETALIATION
       188.    Plaintiffs incorporate, by reference thereto, Paragraph Nos. One (1) through One

hundred eighty-seven (187) as though fully set forth herein.

       189.    The conduct of defendants, as hereinbefore set forth, individually and/or through

the municipal defendant’s employees, representatives, and/or associates, acting at all times

within the course and scope of their employment and in furtherance of the City’s business and

interests, constitutes conduct under color of state law within the meaning of Section 1983 and

which has, inter alia: a) violated the freedom of speech and right to petition clauses of the First

Amendment; and b) subjected, resulted, or otherwise caused a loss or deprivation of plaintiff’s

rights, privileges, and immunities and/or a deprivation of life, liberty, and/or property as secured

by the Fourteenth Amendment to the Constitution and laws of the United States, all to plaintiffs’

great detriment and loss.




                                                 50
         Case 2:20-cv-05034-RBS Document 1 Filed 10/12/20 Page 51 of 55




       190.    Plaintiffs engaged in a protected activity within the meaning of Section 1983 and

the United States Constitution, the City defendants took a series of adverse actions against

plaintiffs, and there is casual link between the protected activity and the adverse actions.

       WHEREFORE, plaintiffs, Richard J. Silverberg and ELS Realco LLC, demand judgment

against defendants, City of Philadelphia, James Kenney, Tumar Alexander, Frank Breslin,

Marcel S. Pratt, Esquire, Diana P. Cortes, Esquire, Marissa O’Connell, Esquire, Brian R. Cullin,

Esquire, and Kelly Diffily, Esquire, jointly and/or severally, in an amount in excess of $150,000,

exclusive of interest and costs.




                                      COUNT VIII
                             PLAINTIFFS V. ALL DEFENDANTS
                                  ABUSE OF PROCESS
       191.    Plaintiffs incorporate, by reference thereto, Paragraph Nos. One (1) through One

hundred ninety (190) as though fully set forth herein.

       192.    The conduct of defendants as described herein constitutes an abuse or perversion

of the legal process. In particular, defendants did not file the PUFTA claim based upon the

existence of probable cause, facts, or a legitimate belief there had been a fraudulent transfer. To

the contrary, at the time the City filed its Complaint, the City had no knowledge or information

of a fraud, fraudulent intent, or of a legal violation of any kind on the part of plaintiffs. Rather,

the City and its lawyers were certain they lacked probable cause to file a fraudulent transfer

claim, certain the claim was time-barred, and certain they themselves were committing both a

fraud on the court and egregious ethical violations by filing the Complaint.




                                                  51
         Case 2:20-cv-05034-RBS Document 1 Filed 10/12/20 Page 52 of 55




       193.    The true purpose for filing the PUFTA claim was to retaliate against plaintiff

Silverberg for his resistance to the City’s improper and unlawful wage/business tax policies and

practices, and the ensuing federal civil RICO case challenging those same policies and practices.

       194.    While the City has asked the Court of Common Pleas for process and a remedy,

the predicate for that request is a fraudulent claim. Once infected by fraud, the proceedings are

corrupted in their entirety, including any subsequent Court decisions. Accordingly, each act by

the City in furtherance of the PUFTA claim, including all Court filings, constitutes an abuse of

process and violation (by counsel) of multiple provisions of the Code of Professional Conduct.

       WHEREFORE, plaintiffs, Richard J. Silverberg and ELS Realco LLC, demand judgment

against defendants, City of Philadelphia, William Penn Foundation, Janet Haas, M.D., James

Kenney, Tumar Alexander, Frank Breslin, Marcel S. Pratt, Esquire, Diana P. Cortes, Esquire,

Marissa O’Connell, Esquire, Brian R. Cullin, Esquire, and Kelly Diffily, Esquire, jointly and/or

severally, in an amount in excess of $150,000, exclusive of interest and costs.




                                      COUNT IX
                            PLAINTIFFS V. ALL DEFENDANTS
                                       FRAUD
       195.    Plaintiffs incorporate, by reference thereto, Paragraph Nos. One (1) through One

hundred ninety-four (194) as though fully set forth herein.

       196.    Defendants, intentionally and/or knowingly, and/or in reckless disregard for the

truth, made a series of false and/or fraudulent misrepresentations and/or omissions, which were

material to the transaction at hand, which were justifiably relied upon by plaintiffs, and which

resulted in damage or harm to plaintiffs.


                                                52
         Case 2:20-cv-05034-RBS Document 1 Filed 10/12/20 Page 53 of 55




       WHEREFORE, plaintiffs, Richard J. Silverberg and ELS Realco LLC, demand judgment

against defendants, City of Philadelphia, William Penn Foundation, Janet Haas, M.D., James

Kenney, Tumar Alexander, Frank Breslin, Marcel S. Pratt, Esquire, Diana P. Cortes, Esquire,

Marissa O’Connell, Esquire, Brian R. Cullin, Esquire, and Kelly Diffily, Esquire, jointly and/or

severally, in an amount in excess of $150,000, exclusive of interest and costs.




                                       COUNT X
                             PLAINTIFFS V. ALL DEFENDANTS
                            NEGLIGENT MISREPRESENTATION
       197.    Plaintiffs incorporate, by reference thereto, Paragraph Nos. One (1) through One

hundred ninety-six (196) as though fully set forth herein.

       198.    Defendants, intending to induce plaintiffs to act, misrepresented material facts,

either knowing of the misrepresentations or without knowledge as to their truth or falsity, upon

which plaintiffs justifiably relied, and which resulted in injury to plaintiffs.

       WHEREFORE, plaintiffs, Richard J. Silverberg and ELS Realco LLC, demand judgment

against defendants, City of Philadelphia, William Penn Foundation, Janet Haas, M.D., James

Kenney, Tumar Alexander, Frank Breslin, Marcel S. Pratt, Esquire, Diana P. Cortes, Esquire,

Marissa O’Connell, Esquire, Brian R. Cullin, Esquire, and Kelly Diffily, Esquire, jointly and/or

severally, in an amount in excess of $150,000, exclusive of interest and costs.




                                                  53
          Case 2:20-cv-05034-RBS Document 1 Filed 10/12/20 Page 54 of 55




                                    COUNT XI
                    RICHARD J. SILVERBERG V. ALL DEFENDANTS
                 INTENTIONAL INFLICTION OF EMOTIONAL DISTRESS
        199.    Plaintiff Silverberg incorporates, by reference thereto, Paragraph Nos. One (1)

through One hundred ninety-eight (198) as though fully set forth herein.

        200.    The conduct of defendants was extreme and outrageous, intentional and/or

reckless, and caused plaintiff Silverberg to suffer severe emotional distress with associated

physical symptoms.

        WHEREFORE, plaintiff, Richard J. Silverberg, demands judgment against defendants,

City of Philadelphia, William Penn Foundation, Janet Haas, M.D., James Kenney, Tumar

Alexander, Frank Breslin, Marcel S. Pratt, Esquire, Diana P. Cortes, Esquire, Marissa O’Connell,

Esquire, Brian R. Cullin, Esquire, and Kelly Diffily, Esquire, jointly and/or severally, in an

amount in excess of $150,000, exclusive of interest and costs.




                                      COUNT XII
                             PLAINTIFFS V. ALL DEFENDANTS
                                  CIVIL CONSPIRACY
        201.    Plaintiffs incorporate, by reference thereto, Paragraph Nos. One (1) through Two

hundred (200) as though fully set forth herein.

        202.    Defendants acted with a common purpose to do an unlawful act, or to do a lawful

act by unlawful means or for an unlawful purpose, and committed an overt act in furtherance of

the common purpose, all with an intent to injure plaintiffs and/or with malice, and which did

injure plaintiffs.




                                                  54
         Case 2:20-cv-05034-RBS Document 1 Filed 10/12/20 Page 55 of 55




       WHEREFORE, plaintiffs, Richard J. Silverberg and ELS Realco LLC, demand judgment

against defendants, City of Philadelphia, William Penn Foundation, Janet Haas, M.D., James

Kenney, Tumar Alexander, Frank Breslin, Marcel S. Pratt, Esquire, Diana P. Cortes, Esquire,

Marissa O’Connell, Esquire, Brian R. Cullin, Esquire, and Kelly Diffily, Esquire, jointly and/or

severally, in an amount in excess of $150,000, exclusive of interest and costs.




                                   JURY TRIAL DEMAND
       Plaintiffs hereby demand a jury trial concerning all claims which may be tried to a jury.




                                      RICHARD J. SILVERBERG



                                      BY: Validation of Signature Code RJS1716
                                          RICHARD J. SILVERBERG
                                          I.D. No. 48329
                                          P.O. Box 30433
                                          Philadelphia, PA 19103
                                          215-563-6369
                                          rjs@rjsilverberg.com
                                          Attorney for Plaintiffs




                                                55
